                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOE HAND PROMOTIONS, INC.,                )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )    CASE NO. 1:18-CV-1015-WKW
                                          )               [WO]
ANDRE BARBER,                             )
                                          )
              Defendant.                  )

                                     ORDER

      Before the court is the Recommendation of the Magistrate Judge. (Doc. # 69.)

Defendant Andre Barber timely filed objections. (Doc. # 69.) Based upon a de novo

review of those portions of the Recommendation to which objection is made, 28

U.S.C. § 636, the court finds that the Recommendation addresses and properly

rejects the arguments underlying Mr. Barber’s objections and that the objections lack

merit. Accordingly, it is ORDERED as follows:

      (1)    Mr. Barber’s objections (Doc. # 70) are OVERRULED;

      (2)    The Recommendation (Doc. # 69) is ADOPTED;

      (3)    Plaintiff Joe Hand Promotions, Inc.’s motion for summary judgment

(Doc. # 44) is GRANTED;

      (4)    Plaintiff’s request for statutory damages (Doc. # 44) is GRANTED in

the amount of $15,000;
      (5)    Plaintiff’s request for attorneys’ fees and costs (Doc. # 44) is DENIED;

      (6)    Mr. Barber’s cross-motion for summary judgment (Doc. # 46) is

DENIED; and

      (7)    Mr. Barber’s motion to dismiss for lack of standing (Doc. # 52) is

DENIED.

      It is further ORDERED that, on or before July 7, 2021, Plaintiff is

DIRECTED to file a position statement on how it wishes to proceed on its remaining

count alleging satellite and cable piracy pursuant to 47 U.S.C. § 553 and § 605. The

statement should include, with citations to authority, Plaintiff’s position on

Defendant’s demand for a jury trial (Doc. # 26). Defendant may, but is not required

to, file a reply to Plaintiff’s position statement no later than July 14, 2021.

      DONE this 23rd day of June, 2021.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE




                                           2
